PoeeeNBARGer, PRESIDENT,

(dissenting):

Unable to accept the proposition stated in the fourth point of the syllabus, I am compelled to dissent, and would grant the writs of prohibition prayed for.
Viewed from the standpoint of its character and substantial provisions, not from its mere name, the term designated as an adjourned term and provided for in section 4 of chapter 112 of *256the Code, is a new and special term. It is called because the court is unable to complete its business before the expiration of the regular term. It is so much another term that the legislature found it necessary to continue to it all cases on the docket not otherwise disposed of. It is so essentially a new term that the jury of the expiring term may be discharged and another one summoned 1'or the adjourned term. The legislature found it necessary also, to make its intention clear,' to expressly provide that all witnesses summoned in the cases continued shall attend the adjourned term without being again summoned.
This makes the adjourned term practically the same as a special term provided for in sections 5, 6 and 8 of the same chapter, to be called when the court has ended without having dispatched all of its business, or there has been a failure to hold any term, or when, in the opinion of the judge, the public interests require a special term. The occasion for the adjourned term and a special term is exactly the same, and likewise the purpose. In the latter ease, the term does not actually end and another one is called.' In the former, the court, foreseeing inevitable ending of the term, without disposition of all of its business, provides for another term by designation upon its order books.
Taking the court’s recital as to the occasion for the adjourned term, or reason for providing for it, as true, these petitioners would have been entitled to a discharge by reason of the expiration of the regular term without a trial, if the adjourned term had not been provided for. Their legal right to a discharge would have vested, had not the court called an adjourned term. Had the adjourned term not been called, the regular term would have ended without trial of the petitioners, and a special term, admittedly a new and distinct one, would have been called for exactly the same purpose for which the adjourned term was provided.
The construction given the statute by the court, making the adjourned term a part of the previous term for all purposes-, except those specifically excepted by the statute, inevitably enables the court to do at the adjourned term what it could not do at the regular term, if its recital be true, nor at the special term, and, to curtail, to this extent, the right of the prisoner conferred *257by another statute. The effect of that statute is thus cut down by unnecessary implication and the right of trial within three terms, given by another statute, is thus limited and qualified.
A case of a person not tried, for want of time, but triable, at the third regular term after the one at which he is indicted, is a case disposed of by the law otherwise than by continuance, for, on the expiration of the regular term, the law discharges him. This must be so, unless we say the legislature intended to limit and cut down the right of such persons without having said so in so many words or in terms necessarily implying such intent. If due effect be given to the phrase “not otherwise disposed of” and the presumption against legislative intent to amend one statute by another, as a matter of mere uncertain and unnecessary implication, the legal discharges here claimed are within the exception made by the statute itself. Under my interpretation, the cases are, in the language of the' statute, otherwise disposed of, on the ending of the term, by the force and effect of another statute.
One of the consequences flowing from the construction given the statute by the Court is that the state, represented by the trial court to some extent, as shown in the opinion, may always give the state a virtual continuance under the guise of an adjourned term, when it has no ground upon which a continuance could be obtained in the regular way. I do not mean to say that it has been done in these cases, but the construction given this statute by the majority of this Court opens the door to such a possibility. That alone is sufficient to condemn the construction. It makes it inconsistent with the statute giving prisoners right to be discharged on the expiration of three regular terms without trial, when the failure to try them at such terms has not been occasioned by their own conduct. It also gives the state a power of continuance not authorized by' any statute or the common law relating to continuance.
In at least one instance, the court has treated the adjourned term the same as a special term, as to a matter not expressly excepted by the terms, of the statute. Section 9 of chapter 131 of the Code allows the trial court to make up and sign bills of exception, in vacation, within 30 days “after the adjournment of the term.” If this provision were governed by the principles *258or rules stated in the opinion of the Court, it would allow 30' days after the end of the adjourned term, within which to make up and sign bills of exception; but we have in more than one instance held the contrary, and so treated an adjourned term the same as a special term. Accordingly we require bills of exception to be signed within 30 days from the end of the term at which the adjourning order is entered under this statute.
Section 4 of chapter 112 of the Code was not construed in Mann v. County Court. The statute analyzed and construed in that case was an entirely different statute, one simply declaratory of the common law. A continuance under that statute gives no right to draw a new jury, nor did the legislature provide, in such cases of adjournment, for the continuance of causes not otherwise disposed of, nor say the witnesses need not be re-summoned.
Judge Lynch concurs in this dissent and opiniop.